internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03-plr-127218-01 date date legend x a d1 d2 d3 state sub1 sub2 sub3 sub4 sub5 sub6 sub7 dear this letter responds to your letter dated date on behalf of x requesting an extension of time under sec_301 of the procedure and administrative regulations for x to elect to treat certain subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code facts according to the information submitted x was incorporated on d1 under the laws of state the sole shareholder of x is a on d1 x acquired the stock of sub1 an s_corporation at the time of the acquisition sub1 owned all of the stock of sub2 sub1 had previously elected to treat sub2 as a qsub x made a timely election to treat sub1 as a qsub but x did not make a new qsub election with respect to sub2 on d2 x purchased the outstanding_stock of sub3 sub4 sub5 sub6 sub7 collectively the new subsidiaries all of which are represented to be valid s plr-127218-01 corporations as defined by sec_1361 x made a timely election under sec_338 with respect to the acquisition of the new subsidiaries x intended to elect to treat the new subsidiaries as qsubs but due to inadvertence failed to make the elections law and analysis sec_1361 defines the term qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or on the effective date of the election sec_1_1361-3 of the income_tax regulations provides that except as provided in sec_1361 and sec_1_1361-5 five-year prohibition on reelection an s_corporation may elect to treat an eligible subsidiary as a qsub by filing a completed form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center generally the election may be effective on the date the form_8869 is filed or up to two months and days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation if an s_corporation makes a valid qsub election with respect to a subsidiary the subsidiary is deemed to have liquidated into the s_corporation sec_1_1361-4 provides that an s_corporation that makes a qualified_stock_purchase of a target may make an election under sec_338 with respect to the acquisition if it meets the requirements for the election and may make a qsub election with respect to the target if an s_corporation makes an election under sec_338 with respect to a subsidiary acquired in a qualified_stock_purchase a qsub election made with respect to that subsidiary is not effective before the day after the acquisition_date within the meaning of sec_338 if a qsub election is effective on the day after the acquisition_date the liquidation occurs immediately after the deemed asset purchase by the new target_corporation under sec_338 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register plr-127218-01 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file forms with the appropriate service_center to elect to treat sub2 as a qsub effective d1 and the new subsidiaries as qsubs effective d3 the day after x purchased them pursuant to a sec_338 election a copy of this letter should be attached to the elections except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office a copy of this letter will be sent to x sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
